U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 33-27610-A CHINA YCT INTERNATIONAL GROUP, INC. (Name of Small Business Issuer in its Charter) Delaware 65-2954561 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) 100 Wall Street, 15thFloor, New York, NY 10005 (Address of Principal Executive Offices) Issuer's Telephone Number: (212) 232-0120 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: February 13, 2008 Common Stock: 29,380,073shares Transitional Small Business Disclosure Format (check one):YesNoX CHINA YCT INTERNATIONAL GROUP,INC. (FORMERLY ITLINKZ GROUP, INC.) INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2007 & 2006 (UNAUDITED) Condensed Consolidated Balance Sheet as ofDecember 31, 2007 (Unaudited)1 Condensed Consolidated Statements of Income for the Nine and Three Months Ended December 31, 2007 and 2006 (Unaudited)2 Condensed Consolidated Statements of Cash Flows for the Nine Months EndedDecember 31, 2007 and 2006 (Unaudited)3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 - 17 CHINA YCT INTERNATIONAL INC. (FORMERLY ITLINKZ GROUP, INC.) CONDENSED CONSOLIDATED BALANCE SHEET DECEMBER 31, 2007 (UNAUDITED) ASSETS Current assets: Cash and cash equivalents $1,707,405 Inventory 426,533 Advance to suppliers 88,020 Loan to affiliate 1,053,309 Total Current Assets 3,275,267 Property and equipment, net of accumulated depreciation of $49,463 2,880,244 Land use right, net 1,357,453 Total Assets $7,512,964 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable 84,095 Taxes payable 256,577 Accrued expenses and other payables 170,730 Total Current Liabilities 511,402 Stockholders' Equity Preferred stock series A, $500 par value, 45 shares authorized and outstanding 22,500 Preferred stock series B convertible, $0.001 par value, 5,000,000 shares authorized, -0- shares issued and outstanding - Common stock, $0.001 par value, 100,000,000 shares authorized; 29,380,073 shares issued and outstanding as of December 31, 2007 29,380 Additional paid-in capital 4,063,039 Accumulated other comprehensive income 500,439 Retained earnings 2,386,204 Total Stockholders' Equity 7,001,562 Total Liabilities and Stockholders' Equity $7,512,964 1 CHINA YCT INTERNATIONAL INC. (FORMERLY ITLINKZ GROUP, INC.) CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) FOR THE NINE AND THREE MONTHS ENDED DECEMBER 31, 2007 & 2006 Three-Month Ended Nine-Month Ended December 31, December 31, December 31, December 31, 2007 2006 2007 2006 $ 5,381,028 $ - $ 10,628,628 Sales Cost of Sales 2,382,088 - 4,701,605 Gross Profit 2,998,940 - 5,927,023 - Operating Expenses Selling, general and administrative 1,421,987 - 2,494,626 Operating income 1,576,953 - 3,432,397 - Other Income and Expenses Interest income 195 - 1,080 Other expense (38,504) - (43,101) Income Before Income Taxes 1,538,644 - 3,390,376 - Provision for Income Taxes 565,130 - 1,151,938 Net Income 973,514 - 2,238,438 - Other Comprehensive Income: Foreign currency translation adjustment 182,648 - 352,673 - Comprehensive Income $1,156,162 $ - $2,591,111 $ - Basic and diluted income per common share Basic $ 0.08 $ - $0.49 $ - Diluted $ 0.08 $ - $0.49 $ - Weighted average number of common shares outstanding Basic 12,716,396 35,714 4,556,624 35,714 Diluted 12,716,396 35,714 4,556,624 35,714 2 CHINA YCT INTERNATIONAL INC. (FORMERLY ITLINKZ GROUP, INC.) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE NINE MONTHS ENDED DECEMBER 31, 2007 & 2006 2007 2006 Cash Flows From Operating Activities: $2,238,438 $- Net income Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 48,767 - Changes in operating assets and liabilities: Inventory (426,533) - Advances to suppliers (88,020) - Accounts payable 4,667 112,691 Taxes payable 256,577 - Accrued expenses and other payables 33,701 382,971 Cash provided by operating activities 2,067,597 495,662 Cash Flows From Investing Activities: Purchase of fixed assets (35,927) (146,945) Additions to construction in process (425,133) (1,162,997) Purchase of land use right (304,473) - Cash used in investing activities (765,533) (1,309,943) Cash Flows From Financing Activities Proceeds from capital contribution - 1,893,667 Payment for loan to related party (534,683) (626,200) Cash (used in) provided by financing activities (534,683) 1,267,467 Effect of exchange rate changes on cash and cash equivalents 260,254 72,258 Increase in cash and cash equivalents 1,027,635 525,444 Cash and Cash Equivalents - Beginning of year 679,770 2,931 Cash and Cash Equivalents - Ending of year $1,707,405 $528,375 Supplemental Disclosure of Cash Flow Information: Cash paid during the period for: Interest $- $- Income taxes $1,088,666 $- Non-cash investing and financing activities: Land use right received as capital contribution $- $987,537 3 CHINA YCT INTERNATIONAL GROUP, INC. (FORMERLY ITLINKZ GROUP, INC.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2 (UNAUDITED) 1.BASIS OF PRESENTATION AND ORGANIZATION China YCT International Group, Inc., formerly known as ItLinkz Group, Inc, and Medical Technology & Innovations, Inc. and Southstar Productions, Inc.(the “Company”or “China YCT”), was incorporated in the state of Florida in January 1989. OnJune 4, 2007 the Company entered into a Share Purchase and Merger Agreement dated June 1, 2007 with Landway Nano Bio-Tech, Inc., a Delaware corporation (“Landway Nano”), and with Huaqin Zhou and Xiaojin Wang, two investors associated with Landway Nano.Landway Nano is a holding company that owns 100% of the registered capital of Shandong Spring Pharmaceutical Co., Ltd. (“Shandong Spring”), ”), a corporation organized under the laws of The People’s Republic of China (“PRC”).
